Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-6 are currently pending.

Response to Amendment
The amendment filed May 19, 2022 has been entered. Applicant’s amendments to the Claims in response to the previously set forth in the Non-Final Office Action mailed March 28, 2022 has been entered. 
Claims 1 and 6 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lich (US 3,400,668 A), in view of Johnstone et al. (US 5,109,776 A) and Li et al. (CN 104494627 A, provided with translation).
Regarding claim 1, Lich (US 3,400,668 A) teaches (Fig. 1-3): A bolster beam (box section; Fig. 3) for use with a railcar bogie to support a car body (U) of a railcar through a pair of air springs (37L, 37R), the bolster beam comprising: a bolster beam main body including an upper wall (29) and a lower wall (27) and extending in a car width direction (Fig. 3), a pair of auxiliary air chambers (25L, 25R) in the bolster beam main body (Fig. 3), the pair of auxiliary air chambers (25L, 25R) to communicate with the air springs (col. 2, lines 48-52); a pair of outside upper wall portions (annotated Fig. 3 below) adjacently located at both respective car width direction sides of the middle upper wall portion (35) and joined to the middle upper wall portion (35); the pair of outside upper wall portions include respective upward bent portions (annotated Fig. 3 below) that are located at a car width direction middle region (annotated Fig. 3 below) and bent upward (annotated Fig. 3 below) toward the middle region; the inner end portions (annotated Fig. 3 below) being located closer to the middle region than the corresponding upward bent portions (annotated Fig. 3 below).
Lich further teaches (Fig. 3): a stopper structure (vertical coil spring 45) including a stopper plate (cap 47), but does not explicitly teach that the stopper plate projects upward from a car width direction middle portion of the bolster beam main body and to restrict positional displacement of the bolster beam relative to the car body in the car width direction within a predetermined range.
However, Johnstone teaches (Fig. 1-3): A stopper plate (wear plate 92) projects upward from a car width direction middle portion of the bolster beam main body (60) and to restrict positional displacement of the bolster beam (60) relative to the car body (1) in the car width direction within a predetermined range (col. 1, lines 25-30).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Lich to provide a stopper plate projecting upward from a car width direction middle portion of the bolster beam main body and to restrict positional displacement of the bolster beam relative to the car body in the car width direction within a predetermined range, as taught by Johnstone, to maintain the engagement between the body and a truck bolster against relative lateral and other shifting movements therebetween (col. 1, lines 25-30).
Lich further teaches (Fig. 1-3): and inner ends (annotated Fig. 3 below) of the pair of outside upper wall portions are joined to the middle upper wall portion (35)(col. 2, lines 44-49), but does not explicitly teach that the inner ends of the pair of outside upper wall portions are welded to the middle upper wall portion. 
However, Li teaches (Fig. 1): A corbel partition plate (7) that is welded between two corbel webs (2, 3), wherein an upper end of the corbel partition (7) is inserted into a slot for welding (para. 0029, lines 176-178). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Lich to weld the inner ends of the pair of outside upper wall portions to the middle upper wall portion, as Li teaches that welding is a common method of joining two adjacent components of a railcar bolster beam. Additionally, welding is a reliable, cost efficient, lightweight, and efficient method to join two components. 
Regarding claim 6, Lich and Johnstone teach the elements of claim 1, as stated above. Lich further teaches (Fig. 1-3): each of normal lines of end surfaces (annotated Fig. 3 below), located at the middle upper wall portion (35), of the pair of outside upper wall portions contains a vertically upward component (annotated Fig. 3 below); and the middle upper wall portion (35) is on the end surfaces of the pair of outside upper wall portions, and joined to the pair of outside upper wall portions (annotated Fig. 3 below).

    PNG
    media_image1.png
    376
    621
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no disclosure or suggestion of the inner ends of the pair of outside upper wall portions being welded to the middle upper wall portion. 
The examiner responds that this limitation is more specific than the claim language in the previous set of claims provided, but will be examined in this Office Action.

Allowable Subject Matter
Claims 2-5 are allowed. 
Regarding claim 2 and its depending claim 3, the prior art fails to teach the stopper structure includes a cover plate that has downward bent portions that are bent downward at car width direction sides of the opening, and portions of the cover plate are joined to the middle upper wall portion, the portions of the cover plate being located closer to the corresponding outside upper wall portions than the corresponding downward bent portions. While the secondary reference Johnstone (US 5,109,776 A) teaches (Fig. 1-3 and 8): the stopper structure includes a cover plate (lower plate brace 99) including an opening that is open in a vertical direction (col. 3, lines 22-29), the examiner finds no obvious reason to modify the cover plate such that the cover plate has downward bent portions that are bent downward at car width direction sides of the opening, and have portions of the cover plate joined to the middle upper wall portion (partition 35) of Lich, wherein the portions of the cover plate are being located closer to the corresponding outside upper wall portions than the corresponding downward bent portions. Such a modification would require improper hindsight reasoning.
Regarding claim 4 and its depending claim 5, the prior art fails to teach that the middle upper wall portion includes a first part joined to the partition; and a pair of second parts provided at car width direction sides of the first part and joined to the outside upper wall portions, the stopper plate is joined to the first part so as to project upward from the first part; and the middle upper wall portion has such a shape that the first part is located lower than the second parts. While Lich (US 3,400,668 A) teaches a transverse partition structure (35) separating the pair of auxiliary air chambers from each other that may be interpreted as the middle upper wall portion, the examiner finds no obvious reason to modify the transverse partition structure such that it includes a first part joined to a partition and a pair of second parts provided at car width direction sides of the first part and joined to the outside upper wall portions, the stopper plate is joined to the first part so as to project upward from the first part; and the middle upper wall portion has such a shape that the first part is located lower than the second parts. Such a modification would require improper hindsight reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617